



 
 
FORBEARANCE AGREEMENT
 
FORBEARANCE AGREEMENT (this “Agreement”), dated of as January 15, 2009, by and
between TXP CORPORATION, a Nevada corporation (the “Company”), and YA GLOBAL
INVESTMENTS, L.P. (formerly, CORNELL CAPITAL PARTNERS, LP) (“YA Global”).  All
capitalized terms used herein shall have the respective meanings assigned
thereto in the Transaction Documents (as defined below) unless otherwise defined
herein.
 
 


 
 
W I T N E S S E T H:
 
 
WHEREAS, on March 30, 2007, the parties hereto entered into a Securities
Purchase Agreement (the “2007 Securities Purchase Agreement”);
 
 
WHEREAS, pursuant to the 2007 Securities Purchase Agreement, YA Global purchased
from the Company, among other things, (i) Secured Convertible Note No. TXP-2-1
which was issued on March 30, 2007 in the original principal amount of
$4,000,000, as amended, and (ii) Secured Convertible Note No. TXP-2-2 which was
issued on December 11, 2007 in the original principal amount of $1,000,000, as
amended (collectively, the “2007 Debentures”);
 
 
WHEREAS, on May 29, 2008, the parties hereto entered into a Securities Purchase
Agreement (the “2008 Securities Purchase Agreement” and collectively with the
2007 Securities Purchase Agreement, the “Securities Purchase Agreements”);
 
 
WHEREAS, pursuant to the 2008 Securities Purchase Agreement, YA Global purchased
from the Company (i) Secured Convertible Debenture No. TXPO 3-1 which was issued
on May 29, 2008 in the original principal amount of $3,000,000 and (ii) Secured
Convertible Debenture No. TXPO 3-2 which was issued on August 31, 2008 in the
original principal amount of $1,500,000 (collectively, the “Debentures,” and
along with the 2007 Debentures, the “Debentures”);
 

 
 

--------------------------------------------------------------------------------

 

 
WHEREAS, pursuant to the Securities Purchase Agreements,  the Company has issued
to YA Global the following warrants (collectively, the “Existing Warrants”) (i)
Warrant issued on March 30, 2007 for 3,850,000 shares (Warrant No: CCP-1-2/A),
(ii) Warrant issued on June 5, 2006 for 3,700,000 shares (Warrant No:
CCP-2-2/A), (iii) Warrant issued on May 29, 2008 for 8,870,000 shares (Warrant
No: TXPO-3-1), and (iv) Warrant issued on August 13, 2008 for 4,430,000 shares
(Warrant No: TXPO-3-2);
 
WHEREAS, the Securities Purchase Agreements, the Debentures, the Warrants, and
all documents and instruments entered into in connection therewith shall be
referred to herein as the “Transaction Documents”) and capitalized terms which
are used but not defined herein have the meaning given thereto in the
Transaction Documents;
 

WHEREAS, the outstanding principal and accrued and unpaid interest on the
Debentures is as follows:
 
Debenture Description
Principal Outstanding
Accrued and Unpaid Interest (as of December 17, 2008)
Secured Convertible Debenture due issued on March 30, 2007 in the original
principal amount of $4,000,000 (TXP-2-1)
$4,000,000
$347,027
Secured Convertible Debenture issued on December 11, 2007 in the original
principal amount of US $1,000,000 (TXP-2-2)
$1,000,000
$103,671
Secured Convertible Debenture issued on May 29, 2008 in the original amount of
US$3,000,000 (TXPO 3-1)
$3,000,000
$199,232
Secured Convertible Debenture issued on August 13, 2008 in the original amount
of US$1,500,000 (TXPO 3-2)
$1,500,000
$62,137



 
WHEREAS, the Company has failed to make payments pursuant to the Debentures that
were due on December 15, 2008 (the “Payment Defaults”);
 
WHEREAS, the Company has failed to meet certain Milestones by December 15, 2008,
the deadline to meet such Milestones (the “Milestone Defaults”);
 
WHEREAS, in addition, the Company has breached the terms of the Transaction
Documents as set forth in the notice of default dated December 11, 2008 (such
breaches collectively along with the Payment Defaults and the Milestone Defaults
shall be referred to herein as the “Existing Defaults”);
 
WHEREAS, YA Global is willing to agree to forbear from exercising certain of its
rights and remedies on the terms and conditions specified herein;
 

 
2

--------------------------------------------------------------------------------

 

NOW, THEREFORE, in consideration of the foregoing, and the respective
agreements, warranties and covenants contained herein, the parties hereto agree,
covenant and warrant as follows:
 
 
1.
ACKNOWLEDGMENTS.

 
 
a.
Acknowledgement of Obligations.  The Company hereby acknowledges, confirms and
agrees that as of the date hereof, the Company is indebted to YA Global under
the Debentures and the Transaction Documents in the outstanding principal amount
plus accrued and unpaid interest thereon set forth in the first Whereas clause
above.  In addition to the principal and interest set forth herein, all interest
accrued and accruing hereafter and all liquidated damages, fees, costs, expenses
and other charges now or hereafter payable by the Company to YA Global under the
Transaction Documents (collectively, the “Obligations”), are unconditionally
owing by the Company to YA Global, without offset, defense or counterclaim of
any kind, nature or description whatsoever.

 
 
b.
Acknowledgement of Security Interests.  The Company hereby acknowledges,
confirms and agrees that YA Global has and shall continue to have valid,
enforceable and perfected first-priority liens upon and security interests in
the Pledged Property heretofore granted to YA Global pursuant to (i) the
Security Agreement between the Company and YA Global dated March 29, 2008, (ii)
the intellectual property security agreement between the Company and YA Global
dated March 29, 2008, (iii) the Security Agreement between the Company and YA
Global dated March 30, 2007, or otherwise granted to or held by YA Global.

 
 
c.
Binding Effect of Documents.  The Company hereto acknowledges, confirms and
agrees that:  (a) each of the Transaction Documents to which it is a party has
been duly executed and delivered to YA Global by the Company, and each is in
full force and effect as of the date hereof, (b) the agreements and obligations
of the Company contained in such documents and in this Agreement constitute the
legal, valid and binding obligations of the Company, enforceable against each in
accordance with their respective terms, and (c) YA Global is and shall be
entitled to the rights, remedies and benefits provided for in the Transaction
Documents and applicable law.

 
 
2.
FORBEARANCE IN RESPECT OF CERTAIN EVENTS OF DEFAULT.

 
 
a.
Acknowledgement of Default.  The Company hereby acknowledges and agrees that the
Existing Defaults have occurred and are continuing, and each constitutes an
Event of Default and entitles YA Global to exercise its rights and remedies
under the Transaction Documents, applicable law or otherwise.  The Company
further represents and warrants that as of the date hereof no other Event of
Default under the Transaction Documents exists.  YA Global has not waived,
presently do not intend to waive and may never waive such Existing Defaults and
nothing contained herein or the transactions contemplated hereby shall be deemed
to constitute any such waiver.  The Company hereby acknowledges and agrees that
YA Global has the presently exercisable right to declare the Obligations to be
immediately due and payable under the terms of the Transaction Documents.

 

 
3

--------------------------------------------------------------------------------

 

 
b.
Forbearance.

 
 
i.
In reliance upon the representations, warranties and covenants of the Company
contained in this Agreement, and subject to the terms and conditions of this
Agreement and any documents or instruments executed in connection herewith,
YA  Global agrees to forbear from exercising its rights and remedies under the
Transaction Documents or applicable law in respect of or arising out of the
Existing Defaults, subject to the conditions, amendments and modifications
contained herein for the period (the “Forbearance Period”) commencing on the
date hereof and ending upon the occurrence of any of the following events: (i)
the Company fails to comply with any term, condition, or agreement set forth in
this Agreement, or (ii) any occurrence or existence of any Event of Default,
other than the Existing Defaults.

 
 
ii.
Upon the termination or expiration of the Forbearance Period, the agreement of
YA Global to forbear shall automatically and without further action terminate
and be of no force and effect, it being expressly agreed that the effect of such
termination will be to permit YA Global to exercise such rights and remedies
immediately, including, but not limited to, the acceleration of all of the
Obligations without any further notice, passage of time or forbearance of any
kind.  This Agreement shall be deemed to satisfy any and all requirements by YA
Global to notify the Company of the occurrence of the Existing Defaults and
satisfies any obligation by YA Global to give the Company an opportunity to cure
the Existing Defaults.

 
 
c.
No Other Waivers; Reservation of Rights.

 
 
i.
YA Global has not waived, is not by this Agreement waiving, and has no
intentions of waiving, any Events of Default which may be continuing on the date
hereof or any Events of Default which may occur after the date hereof (whether
the same or similar to the Existing Defaults or otherwise), and YA Global has
not agreed to forbear with respect to any of its rights or remedies concerning
any Events of Default (other than, during the Forbearance Period, the Existing
Defaults to the extent expressly set forth herein), which may have occurred or
are continuing as of the date hereof or which may occur after the date hereof.

 
 
ii.
Subject to Section 2(b) above (solely with respect to the Existing Defaults), YA
Global reserves the right, in its discretion, to exercise any or all of its
rights and remedies under the Transaction Documents as a result of any Events of
Default which may be continuing on the date hereof or any Event of Default which
may occur after the date hereof, and YA Global has not waived any of such rights
or remedies, and nothing in this Agreement, and no delay on its part in
exercising any such rights or remedies, should be construed as a waiver of any
such rights or remedies.

 
 
3.
In consideration of the agreements set forth herein, the Company shall amend, as
of the date hereof, the Exercise Price of all the Existing Warrants to $0.01 per
share.

 

 
4

--------------------------------------------------------------------------------

 

 
4.
PAYMENTS UNDER THE DEBENTURES.

 
 
a.
The Company shall make payment under the Debentures in the aggregate amount of
$250,000 per month beginning on March 20, 2009, and continuing on the 20th day
(or next business day, if such date is not a business day) of each successive
calendar month thereafter (each, a “Payment Due Date”).  All such payment shall
be made in accordance with the procedures for Installment Payments set forth in
2008 Debentures (i.e., such payments may be made in cash pursuant to a Company
Redemption, or in Common Stock pursuant to a Company Conversion).   YA Global
shall apply all such payments to principal and accrued interest owed under the
Debentures in its sole discretion.

 
 
b.
YA Global agrees to defer all payments required to be made under the Debentures
prior to March 20, 2009, until the earlier of (i) the expiration of the
Forbearance Period, or (ii) March 30, 2010 (the maturity date of the first
Debenture).

 
 
c.
In addition to the payments set forth above, the Company shall make (i) a
balloon payment in the amount of $250,000 which shall be due and payable on June
30, 2009, and (ii) a balloon payment due and payable on February 15 of each year
beginning in 2010 in the amount equal to one third of the Company’s gross profit
for the full year immediately preceding the year in which such payment is
due.  These payments shall be made in the same manner, and applied by YA Global
in the same manner as described in Section 4.a. above.

 
 
d.
In addition to the payments to be made to YA Global in accordance with this
Agreement, all amounts outstanding under each of Debenture shall be due and
payable on such Debenture’s maturity date.

 
 
5.
COVENANTS

 
 
a.
Milestones.   The Company covenants and agrees to meet each of the following
corporate milestones (each a “Corporate Milestone”):

 
 
i.
The Company shall achieve positive cash flow from operations for the month
ending on August 30, 2009, and cash flow from operations shall remain positive
for each quarter thereafter.

 
 
ii.
Implement an acceptable cost cutting/growth plan approved by YA Global no later
than January 30, 2009.

 

 
5

--------------------------------------------------------------------------------

 

 
iii.
Enter into an acceptable agreement to YA Global with Cambridge Industries Group
(“CIG”) by January 30, 2009 pursuant to which products representing at least
$2,000,000 of the Company’s current and future orders will be manufactured and
supplied at prices which result in average profit margins to the Company of at
least 25%.

 
 
iv.
Enter into an acceptable agreement to YA Global with CIG by January 30, 2009
pursuant to which CIG agrees to fund the Company’s iPhotonics ONT operations per
the agreed upon cost cutting/growth plan as referenced in Section 5(a)(ii) above
through March 31, 2009 by paying the production margin proceeds from described
in Section 5(a)(iii) above in advance.

 
 
i.
Retain a restructuring officer acceptable to YA Global by January 23, 2009,
which restructuring officer shall have full discretion to approve all Company
expenditures and execute the business plan as referenced in Section 5(a)(ii)
above.

 
Failure to timely satisfy any Corporate Milestone shall be an Event of Default.
 
 
b.
Budgets.  The Company shall enter into payment arrangements and/or standstill
agreements to satisfy all of its accounts payable and provide to YA Global a
budget (the “Budget”) detailing such payments and arrangements on terms that are
acceptable to YA Global by February 10, 2009.

 
 
c.
Deposit Control Account.  Reference is made to the Control Account Agreement
(the “Control Account Agreement”) dated August 6, 2008, among Comerica Bank, a
national banking association (“Bank”), the Company and YA Global.  On
December 11, 2008, YA Global exercised its rights pursuant to the Control
Account Agreement to direct the disposition of the Deposits (as defined in the
Control Account Agreement) in the Control Account (as defined in the Control
Account Agreement).  Upon delivery of an acceptable Budget as set forth in
Section 5(b) above, YA Global shall notify the Bank that it is releasing its
notice of exclusive control and the Company may use the Control Account solely
to pay expenses in accordance with such approved Budget.  The Company hereby
agrees that it will not open or cause to be opened any cash accounts whether
with the Bank or any other bank without YA Global’s prior written consent.

 
 
d.
Increase of Authorized Common Stock.  The Company shall obtain the requisite
approval of its shareholders via shareholder consent and file an information
statement with the Securities and Exchange Commission by March 31, 2009 for the
sole purpose of increasing the number of authorized shares of Common Stock to at
least 700,000,000.  Management shall vote all of its shares in favor of
increasing the number of authorized shares of Common Stock.

 

 
6

--------------------------------------------------------------------------------

 

 
e.
Further Assurances. The Company shall, from and after the execution of this
Agreement, execute and deliver to YA Global whatever additional documents,
instruments, and agreements YA Global may require in order to correct any
document deficiencies, or to vest or perfect the Transaction Documents and the
collateral granted therein more securely in YA Global and/or to otherwise give
effect to the terms and conditions of this Agreement, and hereby authorize YA
Global to file any financing statements (including financing statements with a
generic description of the collateral such as “all assets”), and take any other
normal and customary steps, YA Global deems necessary to perfect or evidence YA
Global’s security interests and liens in any such collateral.

 
 
f.
Non-Interference.  From and after the termination of the Forbearance Period, the
Company agrees not to interfere with the exercise by YA Global of any of its
rights and remedies.  The Company further agrees that it shall not seek to
restrain or otherwise hinder, delay, or impair YA Global’s efforts to realize
upon any collateral granted to YA Global, or otherwise to enforce its rights and
remedies pursuant to the Transaction Documents.  The provisions of this
Paragraph shall be specifically enforceable by YA Global.

 
 
g.
Cross Default.  The Company hereby acknowledges and agrees that any default or
Event of Default under this Agreement or under any Transaction Document shall
constitute an Event of Default under each other Transaction Document.

 
 
6.
RELEASE.  In exchange for the accommodations made by YA Global herein, the
Company does hereby, on behalf of itself and its agents, representatives,
attorneys, assigns, heirs, subsidiaries, executors and administrators
(collectively, “Company Parties”) RELEASE AND FOREVER DISCHARGE YA Global and
its subsidiaries and its respective affiliates, parents, joint ventures,
officers, directors, shareholders, interest holders, members, managers,
employees, consultants, representatives, successors and assigns, heirs,
executors and administrators (collectively, “Buyer Parties”) from all causes of
action, suits, debts, claims and demands whatsoever known or unknown, at law, in
equity or otherwise, which the Company Parties ever had, now has, or hereafter
may have on or prior to the date hereof, and any claims for reasonable
attorneys’ fees and costs, and including, without limitation, any claims
relating to fees, penalties, liquidated damages, and indemnification for losses,
liabilities and expenses.  The release contained in this Section is effective
without regard to the legal nature of the claims raised and without regard to
whether any such claims are based upon tort, equity, or implied or express
contract.  It is expressly understood and agreed that this release shall operate
as a clear and unequivocal waiver by the Company Parties of any such claim
whatsoever.

 
 
7.
PROVISIONS OF GENERAL APPLICATION

 
 
a.
Effect of this Agreement.  Except as modified pursuant hereto, no other changes
or modifications to the Transaction Documents are intended or implied and in all
other respects the Transaction Documents are hereby specifically ratified,
restated and confirmed by all parties hereto as of the effective date
hereof.  To the extent of conflict between the terms of this Agreement and the
other Transaction Documents, the terms of this Agreement shall control.  The
Transaction Documents and this Agreement shall be read and construed as one
agreement.

 

 
7

--------------------------------------------------------------------------------

 

 
b.
Governing Law.  This Agreement shall be interpreted according to the laws of the
State of New Jersey and shall inure to the benefit of and be binding upon the
parties hereto and their respective successors and assigns.  Any notices,
demands, consents, other writings or communications permitted or required by
this Agreement shall be given in the manner and to the address as set forth in
the Transaction Documents.

 
 
c.
Mutual Waiver of Jury Trial.  BECAUSE DISPUTES ARISING IN CONNECTION WITH
COMPLEX FINANCIAL TRANSACTIONS ARE MOST QUICKLY AND ECONOMICALLY RESOLVED BY AN
EXPERIENCED AND EXPERT PERSON AND THE PARTIES WISH APPLICABLE STATE AND FEDERAL
LAWS TO APPLY (RATHER THAN ARBITRATION RULES), THE PARTIES DESIRE THAT THEIR
DISPUTES BE RESOLVED BY A JUDGE APPLYING SUCH APPLICABLE LAWS.  THEREFORE, TO
ACHIEVE THE BEST COMBINATION OF THE BENEFITS OF THE JUDICIAL SYSTEM AND OF
ARBITRATION, THE PARTIES HERETO WAIVE ALL RIGHTS TO TRIAL BY JURY IN ANY ACTION,
SUIT OR PROCEEDING BROUGHT TO RESOLVE ANY DISPUTE, WHETHER ARISING IN CONTRACT,
TORT OR OTHERWISE BETWEEN FACTOR AND CLIENT ARISING OUT OF, CONNECTED WITH,
RELATED OR INCIDENTAL TO THE RELATIONSHIP ESTABLISHED BETWEEN THEM IN CONNECTION
WITH THIS AGREEMENT OR ANY OF THE OTHER FACTORING DOCUMENTS OR THE TRANSACTIONS
RELATED THERETO.

 
[SIGNATURE PAGE IMMEDIATELY TO FOLLOW]
 

 
8

--------------------------------------------------------------------------------

 



 
IN WITNESS WHEREOF, this Agreement is executed and delivered as of the day and
year first above written.
 

 
TXP Corporation
         
By: /s/ Michael C. Shores
 
Name: Michael C. Shores
 
Title:   Chief Executive Officer
     
YA Global Investments, L.P.
     
By:           Yorkville Advisors, LLC
 
Its:           Investment Manager
     
By: /s/ Troy Rillo                                                             
 
Name: Troy Rillo               
 
Title:   Senior Managing Director


 
9

--------------------------------------------------------------------------------

 

SCHEDULE A


TRANSACTION DOCUMENTS














 
10

--------------------------------------------------------------------------------

 
